DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 3/2/2022, with respect to the rejection of claims 1, 3-5, 7, 9-15 and 19 have been fully considered and are persuasive.  The rejections of claims 1, 3-5, 7, 9-15, and 19 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-5, 7, 9-15 and 19 are allowed.
Regarding claim 1, in the previous Office Action dated 01/14/2022 it was indicated that should all of the subject matter of claims 1, 16, and 17 be incorporated into a single independent claim it would be allowable over the prior art. Claim 1 incorporates all of the subject matter of claims 1, 16, and 17 as previously presented, and is therefore allowable over the prior art.
Claims 3-7 and 19 are dependent, either directly or indirectly, on claim 1 and are allowable for substantially the same reasons.
Regarding claim 1, in the previous Office Action dated 01/14/2022 it was indicated that should all of the subject matter of claims 9 and 18 be incorporated into a single independent claim it would be allowable over the prior art. Claim 9 incorporates all of the subject matter of claims 9 and 18 as previously presented, and is therefore allowable over the prior art.
Claims 10-15 and are dependent, either directly or indirectly, on claim 1 and are allowable for substantially the same reasons.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	3/8/2022